NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CONSOLIDATED EDISON COMPANY OF NEW
YORK, INC.,
Plaintiff-Appellant,
V.
ENTERGY NUCLEAR INDIAN POINT 2, LLC,
Plaintiff-Cr0ss Appellant,
V.
UNITED STATES,
Defendan,t-Cross Appellant.
2010-5154, -5155, -5157
Appeals from the United States Court of Federa1
C1aims in consolidated case nos. 03-CV-2622 and O4-CV-
033, Judge Tho1nas C. Wheeler.
ON MOTION
ORDER
The United States moves without opposition to clarify
the briefing schedule
Upon consideration thereof,

CONSOLIDATED EDISON CO OF NY V. US 2
IT ls ORDERE:o THAT:
The motion is granted to the extent that the previous
scheduling order is revised to indicate that the United
States' response/reply brief, not to exceed 14,000 words, is
due within 40 days of service of Consolidated Edison'S
response/reply brief
FoR THE CoURT
FEB 03 2011
/s/ J an Hor`ba1§;
Date J an Horba1y
Clerk
ccc Elaine J. Go1denberg, Esq.
Alexander D. Tomaszczuk, Esq.
Andrew P. Averbach, Esq.
s8
F|LED
U.S. C0|JRT 0F AP LS R
THE FEDEBAL (l.,lEAi}UlTFo
FEB 03 2011
.W|H9IBAL¥ n
C|.EIl(